Howe, J.
The judgment in this case was rendered in September, 1866. On tbe eleventh April, 1870, Mrs. M. D. Edwards, joined by her husband, James Wilson, prayed for and obtained tbe appeal now before us on tbe ground that sbe was a minor when the judgment was rendered, and bad been emancipated by marriage on tbe fifteenth April, 1869, that is, within a year prior to her application. She specially prayed that the plaintiff, Stevenson, a resident of New York, *267be made a party appellee, and that an “ attorney ad hoc ” be appointed to represent him, and to receive citation, and the judge appointed G-. W. Wailes, Esq., “ curator ad hoc” for this purpose.
A motion having been made to dismiss the appeal — it must be dismissed for this grave irregularity (21 An. 4C5, 157) — unless the fault should be deemed not attributable to appellants. We must think the •appellants in fault, since, instead of asking for citation to be served •on the advocates of plaintiff, or leaving such service to be made as matter of course, they specially prayed for the appointment of a representative not recognized by law. Another objection to permitting citation to be now issued and served on the proper parties, is, that «bout three years have elapsed since the emancipation of the minor.
Appeal dismissed.